Citation Nr: 0946098	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the lumbar spine affecting the lower extremities, 
secondary to service-connected shrapnel wounds.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for a 
scar of the right hip.

4.  Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant and P.P.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for PTSD and a scar of the right hip and 
for entitlement to TDIU. 

The appeal also comes before the Board from an August 2006 
rating decision that denied service connection for a 
nerve/back disorder affecting the lower extremities, 
secondary to service-connected shrapnel wounds.

The Veteran testified before the Board by videoconference 
from the RO in November 2007.  A transcript of the hearing is 
associated with the claims file.  The Veteran did not provide 
testimony relevant to ratings for PTSD, a scar of the right 
hip, and TDIU.  

In January 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

The issues of increased ratings for PTSD and for a scar of 
the right hip and for total disability based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran's current low back pain, variously diagnosed as 
low back strain and degenerative disc disease of the lumbar 
spine with retained metallic fragments, first manifested in 
service and is related to a combat injury.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served in the United States Marine Corps with 
combat service in the Republic of Vietnam.  He received the 
Combat Action Ribbon and the Purple Heart Medal.  The Veteran 
sustained shell fragment wounds to the right hip, buttock, 
and lower back.  The Veteran contends that his current low 
back pain radiating to the lower extremities is secondary to 
the shell fragment wounds.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Service treatment records showed that the Veteran sustained 
shrapnel wounds from an enemy grenade in the right hip, 
buttocks, and lower back in September 1969.  The wounds were 
debrided and dressed with one small retained fragment.  After 
the Veteran's evacuation to the United States, a physician in 
November 1969 noted that the wounds were well healed but that 
the Veteran continued to experience low back pain.  X-rays 
showed metallic fragments near the mid-line and immediately 
posterior to the sacrum and bilateral spondylolysis at L5-S1.  
There was no neurovascular damage.  The physician noted that 
on an orthopedic consultation, another clinician concluded 
that the back discomfort was secondary to the injury and not 
a skeletal deformity.  The Veteran returned to non-combat 
duties.  In March 1970, the RO granted service connection for 
residuals of the shell fragment wounds with a pre-
stabilization rating of 50 percent under diagnostic codes for 
the spine, pelvic muscles, and hearing loss, effective the 
day following discharge from service. 

In April 1970, a VA physician noted the Veteran's reports of 
continued low back, right hip, and buttock pain that 
interfered with sleep, stooping, and lifting.  X-rays showed 
several large shrapnel fragments but there was no loss of 
motor strength, function or neurological deficits of the 
lower extremities.  In June 1971, the RO assigned ratings of 
10 percent each for muscle injury of the buttocks and hips 
and 10 percent for a scar of the right hip.  In November 
1975, a VA physician noted draining from the site of a 
buttock fragment. Surgery to remove the fragment was 
scheduled, but upon admission, an X-ray found no fragment and 
the surgery was cancelled.  In January 1977, another VA 
physician noted the Veteran's reports of an inability to 
stand straight or drive an automobile for extended distances.  
The physician noted examination and X-ray findings similar to 
those noted in 1971.  The same month, a neuropsychiatric 
examiner noted the Veteran's reports of having surgery to 
remove some fragments because the Veteran had been told by a 
clinician that one fragment remained and was close to his 
spine.  There are no records of this surgery or outcome in 
the claims file.  In March 1977, the RO continued the 
assigned ratings. 

In June 2002, a private physician noted that the Veteran 
injured his knee and ankle while playing volleyball.  In 
February 2005, a VA physician noted that the Veteran had 
worked as a firefighter until 1989 when he retired because of 
other serious medical disorders.  In 1996 the Veteran 
experienced a series of cerebrovasular accidents and in 2004 
he underwent cranial surgery.  He also experienced a 
myocardial infarction.  The physician noted minor scars from 
the fragment wounds but did not perform an examination of the 
back.  

In June 2005, a VA outpatient physician noted the Veteran's 
reports of intermittent but sharp right lower back pain.  The 
Veteran denied any slips or falls and reported that he was 
active in his job as a bartender and could move supplies, 
play golf, and lift weights.  An X-ray showed narrowing of 
the lumbar disc spaces and spurring at several levels. 

In the January 2006 claim, the Veteran noted that he 
experienced an episode of extreme back pain and was unable to 
stand.  He noted that he sought private medical attention and 
was told that a piece of shrapnel was pushing on his spine.  
The claims file contains records of private care in June 2005 
when a private physician noted the Veteran's reports of 
increased low back pain.  The examiner diagnosed muscle 
strain and prescribed anti-inflammatory medication.  However, 
X-rays showed scattered foreign bodies over the sacral region 
with a large body in the lateral posterior soft tissue at the 
L5 level.  There was multilevel disc disease but no 
spondylolisthesis.  The evaluator also noted a linear lucency 
through the right L1 transverse process on the right side 
with sclerotic border.  The evaluator diagnosed multilevel 
degenerative disc disease and osteophyte formation, a 
probable right L1 transverse process fracture but no evidence 
of acute injury to the lumbar spine.  

The same month, a VA primary care physician noted the 
Veteran's reports of intermittent low back pain radiating to 
the buttock and knee.  The physician noted that X-rays showed 
diffuse degenerative disc disease and shrapnel fragments.  
The physician noted no neurological deficits at the time and 
noted that it was difficult to know if the shrapnel was the 
cause of the symptoms.   

In December 2005, June 2006, and February 2007, another VA 
primary care physician noted that the Veteran continued to 
experience low back pain secondary to the shrapnel in the 
lower back.  He did not note any new X-rays or provide other 
clinical comments.  

In July 2006, a VA compensation and pension examining 
physician noted a review of the claims file and summarized 
the Veteran's history of shrapnel wounds and post-service low 
back treatment.  The physician also noted that the Veteran 
had been evaluated for kidney stones but none were found.  
The physician noted the Veteran's reports of the onset of 
recurring episodes of low back discomfort in June 2005 that 
occurred up to three times per day and that resolved with 
rest in a reclining chair and over-the-counter medication.  
The Veteran did not use a back brace, cane, or crutches and 
could walk two miles.  He reported that he occasionally felt 
unsteady but had not fallen.  The veteran noted that he was 
able to work as a bartender, lift boxes, and play golf.  On 
examination including X-ray, the physician noted that the 
Veteran's right leg was 5/8 inches longer than his left leg 
and that this caused a pelvic imbalance which was relieved 
with a lift under the left heel.  There was no limitation of 
motion of the lumbar spine.  Residuals of the back, hip, and 
buttock wounds were fixed in the soft tissue.  The physician 
noted no radiating pain to the foot or leg indicating that 
the wound was not directly related to the sciatic nerve.  The 
physician did not make any comments regarding degenerative 
spinal disease.  Rather, he concluded that the low back pain 
was caused by the shortness of the right leg and not the 
result of a shrapnel injury.   

In a November 2007 Board hearing, the Veteran stated that the 
onset of his recurrent back pain was about one year earlier 
when he fell and sought treatment at the private medical 
facility.  He stated that the attending physician told him 
that the fragments must have moved and affected a nerve.  The 
Veteran also stated that he received the same information 
from his VA primary care physician.  

In a February 2008 letter, the VA primary care physician 
noted the results of a June 2005 private X-ray and noted that 
the Veteran continued to have chronic back pain, used pain 
medication, and was unable to perform occupational physical 
activity.  In June 2008, a private physician noted on a 
prescription form that the Veteran's low back pain was caused 
by the shrapnel wound leading to degenerative disc disorder.  
He provided no clinical comments or rationale. 

In March 2009, the Veteran underwent another compensation and 
pension examination of the low back and buttocks.  A VA 
physician noted a review of the claims file and summarized 
the history of shrapnel wounds and treatment in service.  The 
physician noted the Veteran's reports of intermittent low 
back pain since service and the incident when he could not 
move and was taken to a private medical center.  The Veteran 
reported current moderate to severe pain initiated by lifting 
or sitting for extended periods of time.  The Veteran also 
reported numbness along the posterior of the left thigh and 
left leg weakness.  The Veteran did not use a back brace, but 
did occasionally use a cane and could walk about 600 feet 
before he is limited to other medical disorders.  He reported 
that he was able to operate an automobile and perform all 
activities of daily living.  On examination, the physician 
noted the shrapnel scars but did not detect any palpable 
foreign bodies.  The Veteran had a left antalgic gait and was 
limited in motion of the lumbar spine in most directions with 
increased pain on motion.  The physician referred to X-rays 
obtained in July 2006 that showed a large piece of shrapnel 
at the level of the upper end of the right sacroiliac joint 
that could be buried in the ilium and a smaller fragment at 
the level of the first sacral vertebral body over the left 
pedicle that was not buried in the bone.  There were no 
sensory, reflex, or motor strength deficits.  The physician 
did not comment on any indications of degenerative disc 
disease.  However, he concluded that the low back pain or 
sprain was directly related to the shrapnel injuries received 
in Vietnam.  The physician did not find any neurological 
deficits and therefore concluded none were caused by the 
combat injuries.  

The Board notes that multiple medical diagnoses or diagnoses 
that differ from the claimed condition do not necessarily 
represent wholly separate claims, and that what constitutes a 
claim cannot be limited by a lay veteran's assertion of his 
condition in his application but must be construed based on 
the reasonable expectations of the non-expert, self-
represented claimant and the evidence developed in processing 
that claim.  If the competent medical evidence contradicts 
the claimant's theory or shows a difference of opinion 
between examiners, it is left to the fact finder to weigh the 
evidence and determine the nature of the condition-be it one 
condition that the examiners disagree as to its diagnosis or 
two or more separate conditions.  Clemons v. Shinseki, 28 
Vet.App. 1, 4-6 (2009).   

In this case, the Veteran contends that his low back pain, 
reportedly radiating to the lower legs, is a neurological 
disorder related to pressure from shrapnel fragments on the 
spine.  He reported that he was told of the etiology by his 
attending physicians.  The Board concludes that the Veteran 
is competent to report on his pain and occasional immobility 
symptoms and that he was told of a diagnosis and etiology by 
his physicians.  However, his reported etiology is not 
consistent with the clinical notes of the physicians and the 
results of several examinations in which his physicians and 
examiners found no neurological deficits.  Although shell 
fragments were present in the back, hip, and buttocks, none 
of the examiners described his symptoms of radiating pain as 
caused by the fragments. 

The Board will read the Veteran's January 2006 claim broadly.  
The Board concludes that service connection for low back 
pain, diagnosed variously as degenerative disc disease and 
low back strain, is warranted.  The Veteran is currently 
service- connected and rated 10 percent each for residuals of 
fragments in the left buttock under a diagnostic code for 
muscle injury and for scars at two other locations.  None of 
his current service connected disabilities encompass low back 
discomfort and immobility.  

The Veteran's combat injuries were incurred in an explosive 
event.  The Board acknowledges that a military physician in 
1969 attributed persistent back pain to the shrapnel injury 
and not to the spondylolysis noted on X-ray.  Nevertheless, 
X-ray indications of spinal disease were noted in service.  
The Board places some probative weight on the opinion of the 
VA examiner in July 2006 who concluded that the back symptoms 
were related to the shortness of one leg and not to the 
combat injury.  However, this physician did not address the 
indications of lumbar disc disease both in and after service.  
The Board places greater probative weight on the conclusions 
of two private physicians, the Veteran's primary care 
physician, and the VA examiner in March 2009 who did 
attribute the back pain and immobility to the combat injuries 
even though none explicitly supported an etiology of a 
fragment impinging on a nerve or explicitly related the 
degenerative disc disease to the injury.  Nevertheless, all 
these physicians related the Veteran's low back discomfort 
and immobility, whether muscular or spinal, to the combat 
event.     

Resolving all doubt in favor of the Veteran, the weight of 
the credible and probative evidence demonstrates that the 
Veteran's current low back pain and lumbar degenerative disc 
disease are related to a combat injury in service.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a low back disorder including 
degenerative disc disease of the lumbar spine is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

The Veteran perfected an appeal involving the issues of 
increased ratings for PTSD and a scar of the right hip, and 
for TDIU.  Those appeals were certified to the Board in March 
2007.  The issues were not included in supplemental 
statements of the case provided in July 2007 and August 2007.  
Moreover, the Veteran indicated on a form attached to his 
February 2006 substantive appeal pertaining exclusively to 
those issues, that he wanted a hearing before the Board 
sitting at the RO.  In the November 2007 videoconference 
hearing, the issues were not discussed by the Veteran or his 
representative.  In a January 2008 Board remand and in 
correspondence in October 2009, the Board requested 
clarification of the veteran's desire for a hearing.  In 
November 2009, the Veteran responded that he continued to 
desire a hearing before the Board sitting at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before the Board 
sitting at the RO at the next appropriate 
opportunity.  


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


